SHERWOOD, P. J.
— Proceeding to vacate a public road. Certiorari was issued, but subsequently the court, on motion of respondents, quashed the writ. This court, in State ex rel. Walbridge v. Valliant, Judge, 123 Mo. 524, decided that a writ of certiorari issued by this court could, before return made, be quashed on motion' made in this court. The lower court, in the case at bar, quashed the writ in that court on motion made by respondents before return made.
Eollowing the ruling in the case instanced, we affirm the judgment from which relators below, appellants here, have appealed.
All concur.